Citation Nr: 1510345	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and her Friend, E.P.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, in support of her claim, the Veteran and her friend testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

This appeal was processed partly electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran has PTSD that has been attributed to a verified traumatic event ("stressor") during her military service - namely, military sexual trauma (MST).


CONCLUSION OF LAW

Especially when resolving all reasonable doubt in her favor, the Veteran's PTSD is the result of injury incurred during her military service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Since the Board is fully granting this claim, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA.  This is because, even on the chance there has not been, this would be inconsequential and, therefore, ultimately amount to nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; Shinseki v. Sanders, 556 U.S. 396 (2009).

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent and credible evidence showing:  (1) the existence of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Service connection for PTSD, in particular, requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in accordance with the Diagnostic and Statistical Manual of Mental Disorders (DSM)), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014); Cohen v. Brown, 10 Vet. App. 128 (1997).


The Veteran testified credibly during her recent January 2015 videoconference hearing before the Board about two separate incidents in service that she believes are the reasons she now has PTSD.  Both incidents involved MST; she says the first incident occurred while she was on duty and the second, an actual assault, occurred while she was at her off-base housing though stationed in Norfolk, Virginia, and committed by another service member.  She said she was transported to a local hospital for evaluation and treatment, because of the gravity of the trauma, but does not remember the details of that attack - possibly because it was so terrifying that she subconsciously has just blocked it out of her mind as a coping mechanism.  She adds that, after the second attack, she was so distraught that she asked to be relieved of her shore duty to return to sea (something that no one in their right mind would have requested under normal circumstances), but simply because she had to get as far away from the assailant as she possibly could.  Her service personnel records (SPRs) indicate that, in November 1982, she requested termination of her shore duty in Norfolk as soon as possible, so this tends to corroborate her allegation that she fled owing to that trauma.

The Veteran's VA medical records additionally confirm she has been diagnosed with and treated for PTSD.  And, according to the holding in Cohen, a diagnosis of PTSD is presumably in accordance with the DSM criteria, both in terms of the adequacy and sufficiency of a claimed stressor.  Moreover, this diagnosis has been attributed to her alleged stressors in service (MST).  Generally, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  Because, however, of the inherently personal nature of sexual abuse, including shame often associated with it, it is not unusual for there to be an absence of service records documenting the incidents the Veteran has alleged; therefore, evidence from sources other than the Veteran's records may corroborate an account of a stressor incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).


Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  See 38 C.F.R. § 3.304(f)(5) (The amendments to the PTSD regulation, contained in 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010), redesignated former paragraph (f)(4) as (f)(5), governing PTSD claims based on in-service personal assault).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health care professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  So there is an exception to the Moreau rule in this circumstance.

In Patton, the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and binding on VA.  YR, 11 Vet. App. at 398-99; Patton, 12 Vet. App. at 272.

Also, in cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102.

As such, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006).

Certainly then, here, when resolving all reasonable doubt in the Veteran's favor as required by 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, the criteria are met for entitlement to service connection for PTSD.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.).  Rather, this need only at minimum be an "as likely as not" proposition, which in this particular instance it is.

The Veteran has the required diagnosis of PTSD, by a VA psychiatrist/psychologist no less, also the required attribution of the PTSD to the MST the Veteran has competently and credibly testified occurred during her service.  See May 2009 Initial Outpatient Psychiatric Interview.  Moreover, there is at least seeming corroboration of the type of response to that MST contemplated by § 3.304(f)(5), as documented in her SPRs.

The Board therefore has determined that service connection for PTSD is warranted because there is the required attribution of this disorder to her service, in particular to at least one verified stressor.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").


ORDER

The claim of entitlement to service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


